     Case 3:20-cv-01671-L-BK Document 12 Filed 08/28/20                  Page 1 of 2 PageID 32




                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

JOSE J. RAMIREZ, #19035089,                      §
                                                 §
                 Petitioner,                     §
                                                 §
v.                                               §           Civil Case No. 3:20-CV-1671-L-BK
                                                 §
DSO; STATE OF TEXAS; and                         §
COUNTY OF DALLAS,                                §
                                                 §
                 Respondent.                     §

                                             ORDER

       On July 27, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 8) was entered, recommending that the court dismiss without

prejudice this habeas action brought pursuant to 28 U.S.C. § 2241 for failure to exhaust administrative

remedies. After the Report was filed, Petitioner filed two documents seeking miscellaneous relief. Even

construing these documents as objections to the Report, the court determines, after having reviewed the

pleadings, file, record in this case, and Report, and conducting a de novo review of that portion to which

objection was made, that the findings and conclusions of the magistrate judge are correct, and accepts

them as those of the court. Accordingly, the court overrules Petitioner’s objections and dismisses

without prejudice this action for failure to exhaust administrative remedies.

       The court prospectively certifies that any appeal of this action would not be taken in good faith.

See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court accepts

and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable merit


Order – Page 1
     Case 3:20-cv-01671-L-BK Document 12 Filed 08/28/20                 Page 2 of 2 PageID 33




and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of

an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed in forma

pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 28th day of August, 2020.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
